
	
		I
		111th CONGRESS
		1st Session
		H. R. 1342
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Solid Waste Disposal Act to provide for the
		  reduction of greenhouse gases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Landfill Greenhouse Gas Reduction
			 Act .
		2.Solid waste management
			 plans
			(a)Requirements for
			 plansSection 4003(a) of the
			 Solid Waste Disposal Act (42 U.S.C. 6943(a)) is amended by adding the following
			 at the end thereof:
				
					(7)(A)The plan shall provide
				for the collection of a fee of not less than $5 per ton to be imposed on all
				solid waste collected by, or generated by, a municipality (other than fly ash
				and bottom ash) received by each solid waste landfill subject to this subtitle
				in the State. The fee shall be collected by the owner or operator of the solid
				waste landfill and remitted to the general purpose unit of local government
				having jurisdiction over the area in which the facility is located. The plan
				shall also provide for the submission to the State and to the Administrator of
				an annual report by each facility in the State that is subject to such fee in
				the year to which the report applies. The report shall specify the amount and
				type of waste received for the year concerned, together with the amount of fees
				collected and all measures in place at the reporting facility to reduce
				greenhouse gases and to protect human health and the environment.
						(B)(i)The unit of local
				government referred to in subparagraph (A) shall use all revenues generated by
				the fee referred to in subparagraph (A), or transfer such revenues to the
				State, to undertake, or to provide grants, loans, loan guarantees or other
				financial assistance to any entity to undertake, approved greenhouse gas
				reduction projects in the area subject to the jurisdiction of such unit of
				local government. Not more than 10 percent of such revenues may be reserved for
				the costs of administering the program under this subparagraph.
							(ii)A
				greenhouse gas reduction project shall be treated as approved for purposes of
				this paragraph if the project is one of a class or category of greenhouse gas
				reduction projects listed by the Administrator as a cost-effective greenhouse
				gas reduction measure. The Administrator shall promulgate, and from time to
				time revise, a list of such classes or categories of such measures. Such list
				shall identify the most cost-effective measures. Such measures may include
				waste reduction measures, recycling, landfill gas recovery, waste recovery
				including energy generation, and any other measures deemed cost effective by
				the Administrator.
							(iii)In selecting projects to be funded
				under this paragraph, the unit of local government (or State, as the case may
				be) shall select those projects identified by the Administrator as the most
				cost-effective means to reduce greenhouse
				gases.
							.
			(b)Federal
			 financial assistanceSection
			 4007(a) of the Solid Waste Disposal Act (42 U.S.C.6947(a)) is amended by
			 striking out and (5) in each placed it appears and inserting
			 (5), and (7) .
			3.Federal plans for
			 greenhouse gas reduction
			(a)In
			 generalSubtitle D of the
			 Solid Waste Disposal Act (42 U.S.C. 6901 and following) is amended by adding
			 the following new section at the end thereof:
				
					4011.Federal plans
				for greenhouse gas reduction
						(a)States not
				having approved plansIn the
				case of any State for which plan provisions under section 4003(a)(7) have not
				been approved within one year after the enactment of this section, or for which
				any such plan provisions are subsequently disapproved, the Administrator shall
				impose and collect, under rules promulgated by the Administrator, a fee of not
				more than $5 per ton on all solid waste collected by, or generated by, a
				municipality (other than fly ash and bottom ash) received by each solid waste
				landfill subject to this subtitle in that State. Subject to annual
				appropriations, all revenues derived from such fee shall be used by the
				Administrator for greenhouse gas reduction measures described in section
				4003(a)(7)(B).
						(b)PenaltyAny person who fails or refuses to pay the
				full amount of any fee imposed under subsection (a) shall be liable to the
				United States for a civil penalty in the amount fo $25,000 for each such
				violation. Such civil penalty shall be assessed and collected in the same
				manner as in the case of a civil penalty under section
				3008(g).
						.
			(b)Table of
			 contentsThe table of contents for such subtitle D is amended by
			 adding the following at the end thereof:
				
					
						Sec. 4011. Federal plans for greenhouse
				gas
				reduction.
					
					.
			
